CULLEN AND DYKMAN, LLP
Michelle McMahon
44 Wall St.
New York, NY 10282
212-510-2296
mmcmahon@cullellp.com

Thomas R. Slome
100 Quentin Roosevelt Boulevard
Garden City, New York 11530-4850
516-296-9165
tslome@cullenllp.com

Attorneys for Newell Funding, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:                                                          Chapter 11
                                                                Case No.: 19-12447 (SMB)
Bronx Miracle Gospel Tabernacle Word
of Faith Ministries, Inc.,

                                    Debtor.
------------------------------------------------------------X
   MOTION OF NEWELL FUNDING, LLC TO APPOINT A CHAPTER 11 TRUSTEE
    OR IN THE ALTERNATIVE FOR RELIEF FROM THE AUTOMATIC STAY

        Newell Funding, LLC (“Newell”), by and through its undersigned counsel, submits this

motion (the “Motion”) seeking to appoint a chapter 11 trustee, pursuant to 11 U.S.C. §1104(a), for

Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc. (the “Debtor”) or, in the

alternative, granting relief from the automatic stay pursuant to 11 U.S.C. §362(d) to permit Newell

to complete a foreclosure sale. In support of this Motion, Newell submits the Declaration of Bruce

Minkoff (the “Minkoff Decl.”) and the Declaration of Michelle McMahon (the “McMahon

Decl.”), filed simultaneously herewith, and respectfully represents as follows:
                                     PRELIMINARY STATEMENT 1

         This bankruptcy case is yet another in a long line of obstructionist tactics by the Debtor to

delay and hinder Newell’s rights as a mortgage lender. It has been over ten years, numerous

lawsuits with repetitive stay motions, and three unsuccessful bankruptcy filings (unsuccessful

other than for delay). The Mortgage matured more than ten years ago, the Debtor has not made

any payments on it in almost as many years and has abused both the State and Federal court

systems to avoid collection. As has been determined by this Court and the State Court on

multiple occasions, the Debtor has no basis to contest or vacate Newell’s Judgment and no valid

claims against Newell resulting from the foreclosure process. Nonetheless, through three

bankruptcies and multiple State Court filings, the Debtor has obtained temporary stays of the sale

of the Property four times (each time on the eve of a foreclosure sale) and continues to push the

false narrative that it can contest and reduce the Judgment (or otherwise has claims against

Newell) and can reorganize and retain the Property.

         The facts are to the contrary, further demonstrating that this latest bankruptcy filing is no

more than another tactic by the Debtor to hinder and delay Newell’s rights. The Debtor has no

equity in the Property, as it admits and has been confirmed by a recent appraisal. As with the

Debtor’s First Chapter 11 Case, the Debtor has not demonstrated any prospects to reorganize,

having utterly failed to take any steps toward progressing this case, and has not complied with its

obligations as a debtor-in-possession.

         As set forth below and in the accompanying declarations, ample cause and sufficient

evidence exist warranting both the appointment of a trustee under section 1104(a)(1) and (2) of




1
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the next sections of this
Motion.


                                                         2
the Bankruptcy Code and granting Newell relief from the automatic stay under 362(d)(1), (2) and

(4) of the Bankruptcy Code to permit it to complete its foreclosure sale of the Property.

       In order to avoid a replay of the Debtor’s current and past abuse, Newell respectfully

requests that the Court appoint a trustee instead of lifting the automatic stay, without prejudice to

Newell’s right to renew that portion of its motion. A trustee can properly manage the bankruptcy

case and, if appropriate, sell the Property and pursue avoidance claims. Newell recognizes that a

trustee will likely require Newell to agree to an appropriate carve-out of its lien and Newell is

prepared to negotiate such a carve-out. If the Court is not inclined to appoint a trustee, Newell

requests that the Court grant it relief from the automatic stay pursuant to section 362(d) of the

Bankruptcy Code, including in rem relief pursuant to section 362(d)(4) of the Bankruptcy Code.

                                         JURISDICTION

        1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334.

Venue of the Debtor’s case in this district is proper pursuant to 28 U.S.C. §§1408 and 1409. This

matter is a core proceeding under 28 U.S.C. 157(b)(2)(A), (G) and (O).

        2.     The statutory predicates for the relief sought herein are sections 1104(a) and 362(d)

of Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

                                         BACKGROUND

The Mortgage and Foreclosure

       3.      On March 6, 2008, Newell made a loan to the Debtor in the principal amount of

$425,000 (the “Loan”) secured by a mortgage (the “Mortgage”) upon the real property at 2910

Barnes Avenue, Bronx, New York, 10467 (the “Property”). Minkoff Decl., ¶3. The Loan matured

on March 5, 2009. Id. The Debtor has not repaid the Loan. Id.

       4.      The Debtor’s pastor, Rev. Dr. Keith Elijah Thompson (“Rev. Thompson”) and his




                                                  3
wife, Yvonne Thompson, guaranteed the Loan (the “Guarantors”). Minkoff Decl., ¶4.

       5.      On January 23, 2015, Newell commenced a mortgage foreclosure action and was

granted a judgment of foreclosure on March 2, 2017 (the “Judgment”), which determined that the

amount owed to Newell was $1,196,033.99, together with interest from October 16, 2015 and

additional amounts provided for in the Judgment. Minkoff Decl., ¶5 and Ex. A. The first

foreclosure sale for the Property was scheduled for May 22, 2017. Id. The Debtor sought and was

denied a stay of the sale on May 19, 2017 by the State Court judge who had entered the Judgment.

On same date scheduled for the sale, the Debtor filed its first bankruptcy case. Id.

The Debtor’s First Bankruptcy Case and Vacatur of the Automatic Stay

       6.      On May 22, 2017, the Debtor filed its first voluntary petition seeking relief under

chapter 11 of the Bankruptcy Code (the “First Chapter 11 Case”), docketed as Case No. 17-11395

(SMB). Minkoff Decl., ¶6.

       7.      The Debtor did not initially retain counsel and did not timely file its schedules or

statement of financial affairs. As a result, on June 9, 2017, the Office of the United States Trustee

(the “U.S. Trustee”) filed a motion to dismiss the Debtor’s bankruptcy case for cause. Minkoff

Decl., ¶7. The U.S. Trustee withdrew the motion when the Debtor retained counsel and filed its

schedules and statement of financial affairs. Id.

       8.      The Debtor was also delinquent in filing its monthly operating reports, failing to

file them for the first four months of its First Chapter 11 Case until October 2017. Minkoff Decl.,

¶8.

       9.      Other than setting a deadline to file proofs of claim, the Debtor took no other action

to progress its First Chapter 11 Case, including to formulate or confirm a plan of reorganization.

Minkoff Decl., ¶9.




                                                    4
       10.     After six months of virtually no action to move the First Chapter 11 Case forward,

Newell filed a motion for relief from the automatic stay. Minkoff Decl., ¶10. The Debtor did not

oppose the relief requested and, on December 13, 2017, this Court granted the motion. Id.

The Second Scheduled Foreclosure Sale and Further State Court Action

      11.       On December 14, 2017, after Newell was granted relief from the automatic stay in

the Debtor’s First Chapter 11 Case and while the Debtor’s First Chapter 11 Case was still open,

Newell noticed the second sale date for the Property for February 5, 2018. Minkoff Decl., ¶11.

      12.      On February 2, 2018, the Debtor filed an order to show cause in State Court

initiating a motion to vacate the Judgment and sought to stay the sale. Minkoff Decl., ¶12. The

State Court judge assigned to the case who had granted the Judgment and denied May 2017 stay

application, Justice Barbato, was not available to hear the February 2018 stay application. The stay

application was presented to a different State Court judge who, having no familiarity with the case,

granted the application and stayed the sale, resulting in cancellation of the sale. Id.

      13.      The Debtor’s motion to vacate the Judgment was ultimately decided by Justice

Barbato, who on April 26, 2018 issued an order denying the motion and lifting the stay (the “April

2018 Decision”). Minkoff Decl., ¶13. In its April 2018 Decision, the State Court rejected the

Debtor’s attempt to vacate the Judgment and to bring claims against Newell. Id., Ex. B.

      14.      As more fully discussed below, on May 9, 2018, Newell noticed a third foreclosure

sale of the Property for June 25, 2018. Minkoff Decl., ¶14. Two days before the sale date, Rev.

Thompson, who had guaranteed the Mortgage, filed a personal bankruptcy case staying the sale.

Id.

Activity in the First Chapter 11 Case After the Stay Was Vacated

      15.      After this Court lifted the stay to permit Newell to proceed with the foreclosure




                                                  5
sale, on January 8, 2018, the U.S. Trustee filed a second motion to dismiss the Debtor’s First

Chapter 11 Case. Minkoff Decl., ¶15. The U.S. Trustee based its motion on the facts that Newell

had been granted relief from the stay to exercise its right under the Judgment to sell the Property,

there was a continuing loss to the estate and no likelihood of rehabilitation. Id.

       16.     On May 24, 2018, the Court granted the U.S. Trustee’s motion and dismissed the

Debtor’s First Chapter 11 Case [Dkt. No. 64] (the “Dismissal Decision”). Minkoff Decl., ¶16 and

Ex. C. In the Dismissal Decision, the Court rejected the Debtor’s claims that it could rehabilitate

because it could successfully challenge the Judgment and assert claims against Newell as well as

that it had malpractice claims against its attorney in the foreclosure proceeding (the “Malpractice

Claims”). Id; Dismissal Decision, pp. 4-5. The Court held that the Debtor’s ability to contest the

Judgment and its claims against Newell had been adjudicated by the State Court and denied. Id. at

5. The Court held that as a result, the Debtor could not base its rehabilitation on its claims against

Newell. Id. Moreover, the Court held that the Debtor’s alleged Malpractice Claims were

speculative and could not be liquidated to fund a successful reorganization within a reasonable

time. Id.

The Third Scheduled Foreclosure Sale

       17.     As noted above, after the State Court lifted its stay and Newell noticed the sale for

the third time (for June 25, 2018 at 2:00 p.m.), on June 22, 2018, the Debtor presented yet another

order to show cause to the State Court, to stay the sale and to initiate another motion to vacate the

Judgment. Minkoff Decl., ¶17. The order to show cause did not disclose the previous motion to

vacate the Judgment, which had been denied by the order issued on April 26, 2018 and entered

May 7, 2018. Id.

       18.     Justice Barbato was not available to hear the stay application, so the stay application




                                                  6
was presented to a State Court judge who had no familiarity with the matter. Minkoff Decl., ¶18.

The judge to whom the application was presented denied the stay request, but signed the order to

show cause, thereby initiating another motion to vacate the Judgment. The judge made the order

to show cause returnable on June 25, 2018 at 9:30 a.m. so that Justice Barbato could decide the

stay request before the scheduled time for the sale. Id.

      19.      Bruce Minkoff appeared in the State Court on June 25, 2018. Minkoff Decl., ¶19.

While he was waiting for the case to be called, he learned that Rev. Thompson, who was at the

time a guarantor of the Loan, three days earlier had filed a voluntary petition for bankruptcy relief

under chapter 7, as discussed below, which stayed the sale. Id.

      20.      When the case was called on June 25, 2018 and Justice Barbato was informed of

the bankruptcy filing, he marked the motion as stayed and instructed the attorneys to notify the

court when the bankruptcy stay was lifted so that a new return date for the motion and a schedule

for submission of papers could be set. Minkoff Decl., ¶20.

Rev. Thompson’s Personal Bankruptcy and Vacatur of the Automatic Stay

       21.     Rev. Thompson’s June 22, 2018 voluntary chapter 11 petition was docketed as Case

No. 18-11898 (MEW). Minkoff Decl., ¶21.

       22.     On September 5, 2018, Newell filed a motion for relief from the automatic stay.

Minkoff Decl., ¶22. Rev. Thompson did not oppose the relief requested and, on October 2, 2018,

this Court granted the motion. Id. The order granting this relief also released Rev. Thompson from

his guaranty. Id.

Further State Court Action and Fourth Scheduled Foreclosure Sale

       23.     After relief from the stay was granted in Rev. Thompson’s bankruptcy case, a return

date for the motion to vacate the Judgment, which had been initiated by the order to show cause




                                                 7
signed on June 22, 2018 and stayed by Rev. Thompson’s bankruptcy case, was rescheduled for

November 26, 2018. Minkoff Decl., ¶23.

       24.     Newell opposed the motion and cross-moved to dismiss the Guarantors from the

foreclosure proceeding and to release their guaranties to prevent them from being able to further

abuse the court systems with frivolous delay tactics. By Order dated May 3, 2019 and entered on

May 7, 2019, the Debtor’s motion was denied, Newell’s cross-motion was granted, the Guarantors

were dismissed from the foreclosure proceeding and the guaranties were released (the “May 2019

Decision”). Minkoff Decl., ¶24 and Ex. D.

       25.     On June 14, 2019, Newell noticed the fourth sale of the Property for July 29,

2019. Minkoff Decl., ¶25. The day before the sale, the Debtor filed this case staying the sale of the

Property yet again. Id.

The Debtor’s Current Bankruptcy Case

        26.    On July 28, 2019, the Debtor filed its second voluntary petition for relief (the

“Second Chapter 11 Case”) seeking relief under Chapter 11 of the Bankruptcy Code docketed as

Case No. 19-12447 (SMB). See Dkt. No. 1.

        27.    Since commencement of the Second Chapter 11 Case, the Debtor has continued to

operate its business and manage its property as debtor-in-possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Second

Chapter 11 Case.

        28.    To date, the Debtor has not filed any monthly operating reports.

        29.    The Debtor has not sought or obtained Bankruptcy Court approval for its continued

use of Newell’s cash collateral. Newell has not consented to the use of its cash collateral and

apprised the Debtor of this lack of consent through a letter to Debtor’s counsel dated September




                                                 8
11, 2019. McMahon Decl., Ex. A.

        30.    The Debtor has not filed any motions to retain professionals.

        31.    The Debtor has not set a deadline for creditors to file claims (a “Bar Date”).

        32.    Nearly four months ago, on August 27, 2019, the U.S. Trustee held the meeting of

creditors and equity security holders required by section 341 of the Bankruptcy Code (the “341

Meeting”). Excerpts of the cited portions of an unofficial transcript of this meeting are attached to

the McMahon Decl. as Exhibit B (the “341 Tr.”). At the 341 Meeting, the Debtor announced its

intention to obtain refinancing for the Loan and confirm a plan of reorganization. 341 Tr., pp. 23-

24. However, the Debtor was unable to respond to several of the questions and requests for

information posed by Newell about the financing and its financial affairs. Notably, the Debtor was

unable to provide proof of insurance on the Property. 341 Tr., p. 12. The Debtor and its counsel

promised to respond to these requests if presented by email. Id. The Debtor did not produce any

of the requested information or documents despite repeated email requests.

        33.    On September 9, 2019, Newell filed a motion seeking discovery, including requests

for document production (the “Document Requests”), an inspection of the Property and a Fed. R.

Civ. P. 30(b)(6) deposition (the “Deposition”). On October 3, 2019, the Court granted Newell’s

motion in its Order Granting Motion Of Newell Funding, LLC For Entry Of An Order Pursuant

To Bankruptcy Rule 2004 [Dkt. No. 30] (the “2004 Order”). The Debtor refused on multiple

occasions to comply with the 2004 Order. Newell was required to seek this Court’s intervention

to compel the Debtor’s appearance at the Deposition and production of documents responsive to

the Document Requests. See Dkt. Nos. 32 and 35. On the eve of the Debtor’s deadline to produce

documents, the Debtor filed a motion seeking a 30-day extension to December 3, 2019. See Dkt.

No. 31. Newell opposed this extension and sought and was granted a court conference. See Dkt.




                                                 9
No. 32. On November 13, 2019, the parties stated on the record that the Debtor would produce a

representative for Deposition on November 15, 2019, and the Court directed the Debtor to produce

documents to Newell by November 27, 2019 and to produce proof of insurance covering the

Property within 24 hours. See Dkt. No. 34. The Court also directed the Debtor to file a motion to

retain its counsel by this date. The Debtor produced proof of certain deficient Property Insurance

Policy (the “Property Insurance Policy”) but to date has not produced any other documents

responsive to the Document Requests or sought to retain its counsel.

        34.       The Property Insurance Policy fails to satisfy almost all the requirements agreed

to by the Debtor in the Mortgage, including but not limited to the following:

              •   Mortgage §1.9(a):

                      o Insurance must be for 100% of full replacement cost in so called “at-risk”
                        form.

                      o Insurance must cover the following which are listed as exclusions in the
                        policy: flood, earthquake, underground hazards, collapse and explosion.

                      o Insurance requires coverage for replacement cost and agreed amount
                        endorsements or the equivalents thereof (with no reduction for
                        depreciation), an endorsement covering the costs of demolition and
                        increased costs of construction attributable to the enforcement of laws,
                        building codes and/or ordinances. This latter requirement is expressly
                        excluded in the Property Insurance Policy §5(e).

              •   Mortgage §1.9(d)(ii) – Insurance must be issued by a company licensed to do
                  business in the state in which the mortgaged property is location. The insurer on
                  the Property Insurance Policy is not licensed in New York. Property Insurance
                  Policy, p.1.

              •   Mortgage §1.9(d)(iii) and (iv) – Newell is not named as an additional insured or
                  loss payee.

              •   Mortgage §1.9(d)(v) – the Property Insurance Policy does not include
                  subrogation waivers.

              •   Mortgage §1.9(d)(vi) – the Property Insurance Policy deductible exceeds the
                  $2,000 per loss limit.



                                                  10
              •   Mortgage §1.9(d)(vii) – the Property Insurance Policy cancellation provision
                  does not satisfy the 30-day notice requirement for cancellation for non-payment.

              •   Mortgage §1.9(d)(viii) – Property Insurance Policy does not provide that no act,
                  omission or negligence of Newell or any other names insured shall affect or limit
                  the insurer’s obligations under the Property Insurance Policy.

The Debtor was advised of these deficiencies by letter to its counsel dated November 30, 2019.

McMahon Decl., Ex. C.

        35.       At the Deposition on November 15, 2019, the Debtor produced Bernel Arthur

Richardson (“Richardson”), a deacon with the Debtor. Richardson testified that he was not familiar

with and was unable to answer questions regarding the value of the Debtor’s Property, insurance,

income, expenses, bankruptcy filing, schedule of assets and liabilities, statement of financial

affairs, mortgage, alleged claims against Newell, plan of reorganization, or the Document

Requests. Excerpts of the cited portions of the transcript of this Deposition are attached to the

McMahon Decl. as Exhibit D (the “Richardson Tr.”). In fact, Richardson testified that he had not

read the Document Requests referenced in the Deposition Notice and could not recall if he had

read the Deposition Notice identifying the topics to be addressed at the Deposition. Richardson

Tr., p. 49:5-25 and 50:10-14. In response to the questions regarding who would have information

regarding the forgoing topics, Richardson named Rev. Thompson in almost every instance.

Richardson Tr., p. 50:23-25, 52 and 53:2-7. As a result, Newell was again forced to seek Court

intervention to compel the Debtor’s agreement to produce Rev. Thompson for Deposition and the

Debtor responded to Newell’s request for a conference by offering to make Rev. Thompson

available on December 12, 2019. See Dkt. No. 34.

        36.       The Debtor did not file a motion to retain its counsel by November 27, 2019 as

directed by the Court. Instead, Debtor’s counsel filed his Motion for Withdrawal of Counsel [Dkt.

No. 37] (the “Withdrawal Motion”). The Withdrawal Motion also sought an additional extension



                                                 11
of the Debtor’s deadline to produce documents responsive to the Document Requests, from the

extended date of November 27, 2019 to an unspecified date “thirty days from the date that [the

Debtor] locates new counsel.” Withdrawal Motion, ¶17. Debtor’s counsel cited the following

reasons for his withdrawal:

               •   Communication problems;

               •   Inability to obtain information regarding the Debtor’s “alleged intentions”
                   regarding the resolution of the Chapter 11 Case;

               •   Difficulty in obtaining information from the Debtor;

               •   Debtor’s making of requests of counsel that counsel does not believe are
                   warranted under existing law; and

               •   additional information Debtor’s counsel offered only to provide to the Court for
                   in camera inspection.

Withdrawal Motion, ¶¶11-13 and 16. Newell has objected to the request for additional time to

produce documents responsive to the Document Requests and on a limited basis to Debtor’s

counsel’s request to withdrawal, including on the grounds that counsel should continue to represent

the Debtor in order to timely respond to this Motion and represent the Debtor at the December 12,

2019 Deposition.

        37.    The Debtor’s exclusive period to file a plan expired on November 25, 2019. The

Debtor has not filed a plan and does not appear willing or able to do so.

The Debtor’s Assets and Liabilities

       38.      The Debtor has scheduled only two significant assets – the Property and alleged

“wrongful foreclosure” claims against Newell. Schedule A/B [Dkt. No. 11]. The Debtor did not

schedule the Malpractice Claim alleged in its First Chapter 11 Case nor has it ever pursue that

claim. 341 Tr., p. 23. This Court previously found that such claim was speculative and could not

form the basis for a reorganization. Dismissal Decision, pp. 4-5. The assertion that the Debtor will



                                                12
fund a reorganization based on the Property and the purported claims against Newell is illusory

and intentionally misleading. First, as to the alleged claims against Newell, they have been denied

multiple times by state and federal courts. Minkoff Decl., ¶26. The Debtor has repeatedly tried to

assert claims against Newell related to the foreclosure and to vacate the Judgment, which have

been rejected multiple times by the State Court and were rejected by this Court. Id. In its Dismissal

Decision, the Court held that such claims were foreclosed by the Judgment. Id; Dismissal Decision,

p. 5. The Court also noted that the Debtor nonetheless attempted to bring such claims and vacate

the Judgment before the State Court, and both were denied by the State Court each time. Id. The

State Court specifically found that it had heard and denied such claims when it issued its original

summary judgment ruling resulting in the Judgment and that the Debtor did not allege any new

facts that would entitle it to relief from that Judgment. Minkoff Decl., ¶26; April 2018 Decision,

p. 6. After the Debtor’s First Chapter 11 Case was dismissed, the issues were raised again and

denied by the May 2019 Order of the State Court. Minkoff Decl., ¶26. The Debtor has raised these

same claims three times in the State Court – in the Judgment, the April 2018 Decision and the May

2019 Decision - and has raised these same claims before this Court in its First Chapter 11 Case.

Each and every time its claims have been denied. Minkoff Decl., ¶27; April 2018 Decision, pp. 6-

8; May 2019 Decision, pp. 1-2; Dismissal Decision, pp. 4-5.

       39.      The Debtor’s only remaining asset to which creditors can look for payment is the

Debtor’s residual interest in the proceeds of the Property. However, the Debtor admits that it has

no equity in the Property. The Debtor scheduled the value of the Property at $800,000. Schedules

A/B and D. The Debtor scheduled Newell’s claim, which the Debtor acknowledges is secured by

the Property, at $1,200,000. Schedule D. The Property value is confirmed by an appraisal of the

Property (the “Appraisal”) recently obtained by Newell during its inspection of the Property. The




                                                 13
Appraisal values the Property at $765,000 at its present use and $1,060,000 at its market value of

the highest and best use. McMahon Decl., Ex. E.

       40.      Further, the Property continues to degrade under the Debtor’s control. The Debtor

has failed to make timely repairs of the Property and it is unclear whether the ongoing renovations

to the Property are being done by licensed professionals with necessary permits. The testimony of

the Debtor’s representatives at the 341 Meeting and Deposition was contradictory with respect to

the renovations. The Debtor’s representative at the Deposition, Richardson, testified that the

renovations were completed by licensed professionals with the necessary permits. Richardson Tr.,

pp. 9:2-25, 10-18, 19:2-6. He also testified that the services related to such renovations were paid

for by the Debtor. Richardson Tr., p. 10:12-18. He stated that permits necessary for such

renovations were in the process of being obtained, even though the work was in progress.

Richardson Tr., p. 10:8-25 and 11:2. This testimony contradicts the testimony of Rev. Thompson

at the 341 Meeting. Rev. Thompson testified that some of the renovations were done by

parishioners on a volunteer basis. 341 Tr., pp. 18-19. He testified that the Debtor had not hired an

architect or contractors for the renovations. 341 Tr., p. 18. He also testified that no permits were

needed. 341 Tr., p. 19. Similarly, with respect to certain water damage to the Property occurring

in November 2018, Rev. Thompson testified that the repairs were complete, but Richardson

testified at the Deposition that these repairs were not yet complete. Compare 341 Tr., pp. 13-14

with Richardson Tr., pp. 20:21-25 and 21:2-17. It is also unclear whether an insurance claim for

this damage has been made, but no payment has been received on any claim despite the passage

of more than a year. 341 Tr., pp. 14-15; Richardson Tr., p. 21:20-25 and 22:2-13.

       41.     The Debtor has no willingness or ability to formulate a plan. The Debtor has

consistently resisted selling the Property and continued to incur liabilities it cannot pay. The




                                                14
    Debtor’s valid scheduled liabilities exceed $1,464,825.61. 2 The Debtor has no valuable assets

    from which to pay these claims. See ¶¶38-40, supra. Of these claims, approximately $300,000

    are scheduled as unsecured loans from the Debtor’s parishioners. Schedule E/F, Part 2 [Dkt. No.

    14].

           42.    The facts have not changed since the Court dismissed the Debtor’s First Chapter 11

    Case. The Debtor has no equity in the Property, no other assets and no ability to confirm a plan.

    The Debtor has taken no action to formulate or confirm a plan and is not complying with its

    obligations as a debtor-in-possession. The Debtor’s conduct in and out of its chapter 11 cases,

    demonstrating dishonesty, incompetence and gross mismanagement, and the interests of creditors

    (there are no equity security holders) warrant the appointment of a trustee to for the benefit of its

    creditors. Alternatively, these facts also support granting Newell relief from the automatic stay,

    including in rem relief, to proceed with the State Court foreclosure sale of the Property.

                                                  MOTION

           43.    Newell respectfully requests that this Court appoint a Chapter 11 trustee to take

    control of the Debtor’s Second Chapter 11 Case, pursuant to sections 1104(a)(1) and (2) of the

    Bankruptcy Code, based on overwhelming cause and the best interests of the Debtor’s creditors.

    In the alternative, Newell requests that that this Court grant it relief from the automatic stay

    pursuant to section 362(d) of the Bankruptcy Code, including in rem relief pursuant to section

    362(d)(4) of the Bankruptcy Code, based on all the forgoing facts.


2
  Claims totaling $2.8 million held by 829 Holding Corp. and Keyess Corp., who are also listed as co-debtors on a
debt owed to Newell on Schedule H, were scheduled in the Second Chapter 11 case, but not the First Chapter 11
Case, nor did these entities file proofs of claim. Compare First Chapter 11 Claims Register and First Chapter 11
Summary of Assets and Liabilities for Non-Individuals [First Chapter 11 Dkt. No. 15] with Second Chapter 11 Case
Summary of Assets and Liabilities for Non-Individuals [Dkt. No. 17]. Rev. Thompson testified at the 341 Meeting
that the Loan was cross-collateralized with property owned by these entities and that the Debtor was obligated to
these entities. 341 Tr., pp. 21-22. Rev. Thompson also testified that there were documents supporting these
liabilities. Id. These documents were requested in the Document Requests, but none were produced. Newell is not
aware of any current liability owed to it or the Debtor by these entities. Minkoff Decl., ¶28.


                                                       15
                              I.   APPOINTMENT OF A TRUSTEE

              44. Under section 1104(a) of the Bankruptcy Code, the Court is empowered to appoint

                 a trustee:

        (1) for cause, including fraud, dishonesty, incompetence, or gross mismanagement
        of the affairs of the debtor by current management, either before or after the
        commencement of the case, or similar cause, ... or

        (2) if such appointment is in the interests of creditors, any equity security holders,
        and other interests of the estate....

11 U.S.C. §1104(a). Under section l104(a), there are two independent bases for appointing a trustee

in a chapter 11 case. Section 1104(a)(l) provides that an independent trustee must be appointed

"upon the showing of cause-inclusive of fraud, dishonesty, incompetence or gross management of

the debtors' affairs by current management." In re Ashley River Consulting, LLC, No. 14-

13406(MG), 2015 WL 1540941, at *9 (Bankr. S.D.N.Y. March 31, 2015). See also In re V Savino

Oil & Heating Co., Inc., 99 B.R. 518, 525 (Bankr. E.D.N.Y. 1989). If cause does not exist under

section 1104(a)(2), a court may still, in its discretion, appoint a trustee under section 1104(a)(2).

See In re China Fishery Grp. Ltd (Cayman), No. 16-11895(JLG), 2016 WL 6875903, at *14

(Bankr. S.D.N.Y. Oct. 28, 2016). "The twin goals of the standard for the appointment of a trustee

should be protection of the public interest and the interests of creditors . . . and facilitation of a

reorganization that will benefit both the creditors and the debtors .... " In re Ionosphere Clubs, Inc.,

113 B.R. 164, 168 (Bankr. S.D.N.Y. I990) (quoting H.R. Rep. No. 595, 95th Cong., 1st Sess. 232

(1977), U.S. Code Cong. & Admin. News 1978, p. 6192). The requirements of both sections

1104(a)(1) and (2) of the Bankruptcy Code are met and support appointment of a trustee.

    A. Cause Exists Rendering Appointment of a Trustee under Section 1104(a)(1)
       Mandatory

        45.      Upon a finding of cause, the appointment of a trustee is mandatory. In re

Futterman, 584 B.R. 609, 616 (Bankr. S.D.N.Y. 2018); In re The 1031 Tax Group, LLC, 374


                                                  16
B.R. 78, 86 (Bankr. S.D.N.Y. 2007). The factors listed in section 1104(a)(1) - fraud, dishonesty,

incompetence, or gross mismanagement are not exhaustive - and the Court may consider other

factors, including pre-and post-petition misconduct of the debtor’s management when making

the determination that “cause” exists for the appointment of a trustee. Id. "Other factors

warranting the appointment of a trustee under section 1104(a)(l) include conflicts of interest,

inappropriate relations between corporate parents and subsidiaries, misuse of assets and funds,

inadequate record keeping and reporting, failure to disclose relevant and material information,

lack of credibility and creditor confidence, and various other similar instances of conduct." In re

Ancona, No. 14-10532(MKV), 2016 WL 7868696, at *9 (Bankr. S.D.N.Y. Nov. 30, 2016).

       46.     The Court has wide latitude to determine what conduct rises to the level of

constituting cause to appoint a trustee. Id. It is the duty of the debtor-in-possession to preserve

the property of the estate for the benefit of creditors and to minimize damage to the estate. In re

Ionosphere Clubs, Inc., 113 B.R. at 169. Appointment of a chapter 11 trustee is proper where, as

here, the debtor defaults in its responsibilities. Ancona, No. 14-10532(MKV), 2016 WL 7868696

at *10. When a debtor-in-possession is incapable of performing this vital duty, or when creditors'

confidence evaporates, a chapter 11 trustee must be appointed. See, e.g., V. Savino Oil & Heating

Co., 99 B.R. at 525-26; In re McCorhill Publ'g, Inc., 73 B.R. 1013, 1017 (Bankr. S.D.N.Y.

1987). The Debtor's conduct both before and in this Second Chapter 11 Case evinces many of

these factors and demonstrates dishonesty, incompetence and gross mismanagement. A trustee

must be appointed for cause.

Debtor’s Misuse of Bankruptcy Relief

       47.     The Debtor’s extensive history of misusing the State and Federal Courts to hinder,

delay and further damage its largest creditor constitutes cause. See ¶¶5-26, supra. The Loan




                                                 17
matured and Debtor defaulted on the Loan more than ten years ago. See ¶5, supra. Since then,

Newell obtained the Judgment and has sought to enforce its right to sell the Property four times.

See ¶¶5-26, supra. Through several State Court actions, two bankruptcies by the Debtor and one

bankruptcy by its principal, Rev. Thompson, the Debtor has continuously sought to hinder and

delay, and successfully hindered and delayed, Newell’s efforts to enforce its rights under the

Judgment, constituting bad faith and sufficient cause.

       48.     The claims that the Debtor continues to allege against Newell will not relieve it of

its liability under the Judgment or provide a source of recovery for its creditors, and the Debtor

knows it. As previously held by this Court and the State Court, such claims were heard, determined

and denied by the State Court in the Judgment. See ¶16, supra. The Debtor cannot reasonably

believe that such claims remain and could provide any basis for continuing to resist sale of the

Property, yet it continues to push this false narrative, demonstrating further bad faith as well as

dishonesty.

       49.     As with its First Chapter 11 Case, the Debtor has refused to comply with its

obligations as a debtor-in-possession. The Debtor has not filed monthly operating reports. See

¶28, supra. The Debtor has not complied with Section 363(c)(2) of the Bankruptcy Code with

respect to its use of Newell’s cash collateral. The Debtor has neither Newell’s consent or Court

approval for its continued use of cash collateral. See ¶29, supra. The Debtor has not filed motions

to approve retention of professionals, including after being directed to do so, and is on the cusp of

being without counsel. See ¶36, supra. The Debtor cannot appear pro se and is aware of this fact.

Withdrawal Motion, ¶15. The Debtor continuously refuses to comply with its obligations under

the 2004 Order and still has not produced documents responsive to the Document Requests. See

¶¶33-35, supra. The only document it has produced - the Property Insurance Property Insurance




                                                 18
Policy – proves that the Debtor’s insurance fails numerous important requirements for the

insurance agreed upon in the Mortgage. See ¶34, supra. The Debtor’s refusal to comply with even

the most basic requirements the Bankruptcy Code imposes on a debtor-in-possession constitutes

cause supporting the appointment of a trustee.

Debtor Continues to Incur Debts is Cannot Pay

        50.      The Debtor continues to incur additional debt that it has no ability or intention of

paying. See ¶41, supra. The Debtor’s valid scheduled liabilities exceed $1,464,825.61. 3 The

Debtor has no valuable assets from which to pay these claims. See ¶¶38-40, supra. Approximately

$300,000 of the Debtor’s scheduled claims are loans by individuals that the Debtor has testified

are parishioners of the Debtor. See ¶41, supra. It is not clear whether these are true loans or

charitable contributions. The Debtor’s representative testified that with respect to his loan it was a

supported by a promissory note with no maturity date. Richardson Tr., p. 32:10-25 and 33:2-16.

The Debtor has failed to produce any promissory notes, which were requested in the Document

Requests. If these transactions are loans then the Debtor is fraudulently inducing its congregation

into granting it loans it cannot pay, and if they are donations then the Debtor has fraudulently

included these as claims in its schedules. Either explanation constitutes cause.

The Debtor has no Intention or Ability to Reorganize

        51.      Finally, the Debtor has no more willingness or ability to reorganize and confirm a

plan than it did when the Court dismissed the Debtor’s First Chapter 11 Case. The Debtor has

scheduled only two significant assets – alleged claims against Newell and any residual interest of

the estate in the Property. As discussed above, neither asset has value for the estate. The Debtor

has no legitimate claims against Newell. See ¶16, supra. The Debtor also has no equity remaining


3
 This calculation excludes 829 Holding Corp. and Keyess Corp., which do not hold valid claims. See ¶41, n. 2,
supra.


                                                       19
in the Property. Under either the present use value or the market value, the Judgment exceeds the

value of the Property. See ¶39, supra. There are no available assets to fund a plan and the Debtor

cannot show that it has the ability to obtain the requisite votes to confirm a plan in light of Newell’s

certain votes to reject any such plan, both as a secured and unsecured creditor.

         52.      The Debtor allegedly intends to confirm a plan funded by (i) increasing donations,

(ii) hospitality or rental revenue from a yet-to-be-completed event space, 4 (iii) grants and (iv)

potential financing. The Debtor has not taken even the first steps in formulating a plan. The Debtor

has not set a Bar Date. See ¶31, supra. The Debtor’s representative produced for the Deposition,

Richardson, was not able to testify to the existence of any projections of the amount that the Debtor

will need to confirm a plan. Richardson Tr., p. 46: 25 and 47:2-5. Nor, was he able to testify that

the Debtor has projected how much it would need to raise from each potential funding source or

what it would do if it was not able to raise such amounts. Richardson Tr., p. 36:14-25, 38:2-11,

45:19-22, 48:3-24. Debtor’s counsel himself has stated that he was not able to obtain “the frank

and open disclosure necessary to achieve the Debtor’s alleged intentions regarding the resolution

of the Chapter 11 proceeding.” Withdrawal Motion, ¶12.

         53.      Further, the Debtor’s proposed sources of funding are illusory and insufficient. The

Debtor’s intentions to raise funds for a plan from its parishioners – through increased donations

and hospitality or rental revenue – is both speculative and abusive. As noted above, the Debtor

has no projections about the amounts that it can, or needs to, raise from these sources. Richardson

Tr., p. 36:14-25 and 38:2-11. Moreover, the Debtor has already obtained more than $300,000 from




4
  At the 341 Meeting, Rev. Thompson testified that the Debtor anticipated funding its plan in part through renting
out its renovated facilities for events. 341 Tr., p. 20. However, the Debtor’s representative testified at the Deposition
that this funding was from hosting “hospitality events” which he described as bake sales and excursion events for
parishioners. Richardson Tr., p. 37 and 38:2-11. Both testified that the renovations were not completed. Richardson
Tr., pp. 10:19-25 and 11:2; 341 Tr., pp. 16-18.


                                                           20
its parishioners to support the purchase of property it cannot afford. See ¶41, supra. As set forth

herein, the Debtor has no viable plan and frankly cannot afford the Property. Continuing to obtain

funds – as either donations or loans – from its parishioners for property it cannot afford is

misleading or abusive.

       54.     The grants that the Debtor is seeking are uncertain and insufficient to fund any

Debtor plan and post-confirmation obligations, even if such a plan existed. Richardson testified

that the Debtor is seeking three grants – two of which are in progress and one that is based on a

not-yet-existent child care center to be run out of the Property. Richardson Tr., p. 39:8-25, 40-45

and 46:1. The two grants that are in progress total only $50,000, and the larger of these grants

($35,000) is a one-time only grant that will not provide a source of on-going funding. Richardson

Tr., p. 40:14-25 and 41:2-15. The Debtor has not applied for the third grant, which is in an

unspecified amount and would be based on the Debtor running a yet-to-be-licensed daycare center

out of the Property. Richardson Tr., p.43:15-25, 45-46:2-24. This third grant is too speculative to

be considered a potential source of plan funding. The Debtor cannot offer any assurance that it will

receive these grants, but even if it does, the Debtor has no idea whether this will be sufficient to

fund a plan.

       55.     Finally, the Debtor has not started seeking any replacement financing. Richardson

testified the Rev. Thompson had not yet had conversations with the Debtor’s heads of ministries

regarding refinancing the Mortgage. Richardson Tr., p. 48:3-24. Richardson was not aware of any

communications with potential financing sources. Richardson Tr., p. 48:2 and 49:2-4. At no point

over the last ten years has the Debtor been able to obtain alternate financing to pay the Judgment.

Nor is such financing likely to be available, affordable or sufficient to satisfy Newell’s secured

claim and fund a plan based on the appraised value of the Property. See ¶¶41-42, supra. There is




                                                21
no credible basis to believe that the Debtor will be able to obtain replacement financing to fund a

plan.

        56.    In sum, the Debtor’s ideas about how to fund a plan of reorganization are just that,

ideas. The Debtor has taken no concrete steps – including communicating with its unretained

counsel – to formulate or fund a plan. Nor, will be it be able to do so absent a sale of the Property,

an action it refuses to consider. Ample cause exists mandating appointment of a trustee.

   B. Appointment of a Trustee under Section 1104(a)(2) is in the Best Interests of
      Creditors

        57.    Section 1104(a)(2) creates a flexible standard and allows the appointment of a

trustee even when no “cause” exists. In re Euro-American Lodging Corp., 365 B.R. 421, 427

(Bankr. S.D.N.Y. 2007); Ionosphere Clubs, Inc., 113 B.R. at 168 (internal citations omitted).

When deciding whether a trustee should be appointed under section 1104(a)(2) a court will

consider: (1) debtor's trustworthiness; (2) past and present performance and the potential for

reorganization; (3) whether creditors have confidence in present management; (4) and the

benefits of appointing trustee balanced against the cost of appointment. Euro-American Lodging

Corp., 365 B.R. at 427; Ionosphere Clubs, Inc., 113 B.R. at 168; China Fishery Group Limited

(Cayman), 2016 WL 6875903 at *14; In re Soundview Elite, Ltd., 503 B.R. 571, 583 (Bankr.

S.D.N.Y. 2014). The Court has discretion in assessing the above factors to determine whether to

appoint a trustee. China Fishery Group Ltd. (Cayman), 2016 WL 6875903 at *14. With respect

to whether a trustee should be appointed under section 1104(a)(2), courts “eschew rigid absolutes

and look [ ] to the practical realities and necessities.” Id.; Ionosphere Clubs, Inc., 113 B.R. at

168.

        58.    All of these factors are met based on the facts set forth in detail above and further

support appointment of a trustee. The Debtor has proven itself untrustworthy through more than



                                                  22
a decade of misuse of the State and Federal court systems to thwart Newell’s efforts to collect on

the Judgement. See ¶¶5-26, supra. The Debtor has also failed to satisfy even the most basic of its

obligations as a debtor-in-possession. See ¶¶28-37, supra. The Debtor has no assets and there is

no likelihood of reorganization. See ¶¶42 and 51-55 supra. Based on all the foregoing, there is no

basis for any creditor to have confidence in the Debtor. The Debtor’s parishioner’s faith in the

Debtor’s intentions is not confidence; it is faith. Richardson Tr., p. 33:14-16 (“Q: What is your

understanding as to when that promissory note will be repaid? A: When the Church can.”).

Finally, the benefits of appointing a trustee far outweigh the cost of appointment. A trustee will

presumably seek to sell the Property capturing the higher market value to maximize recovery to

the Debtor’s estate and protect the integrity of this process. Such "savings will offset the

additional cost resulting from the trustee's appointment." Euro-Am. Lodging Corp., 365 B.R. at

432. As noted above, Newell is willing and prepared to negotiate an appropriate carve-out

arrangement with a trustee.

       59.     The foregoing overwhelming evidence supports the appointment of a Trustee

under section 1104(a)(1) and (2) of the Bankruptcy Code based on cause and the best interests of

the Debtor’s creditors.

                          II. RELIEF FROM THE AUTOMATIC STAY

       60.     Section 362(d) of the Bankruptcy Code provides that the Court may grant relief

from the automatic stay (the “Stay”):

               (1) for cause, including the lack of adequate protection of an interest in
               property of such party in interest;

               (2) with respect to a stay of an act against property under subsection (a) of
               this section, if—

                     (A) the debtor does not have an equity in such property; and

                     (B) such property is not necessary to an effective reorganization;


                                                 23
                  ...

                 (4) with respect to a stay of an act against real property under subsection
                 (a), by a creditor whose claim is secured by an interest in such real property,
                 if the court finds that the filing of the petition was part of a scheme to delay,
                 hinder, or defraud creditors that involved . . .

                        (B) multiple bankruptcy filings affecting such real property.

                 If recorded in compliance with applicable State laws governing notices of
                 interests or liens in real property, an order entered under paragraph (4) shall
                 be binding in any other case under this title purporting to affect such real
                 property filed not later than 2 years after the date of the entry of such order
                 by the court, except that a debtor in a subsequent case under this title may
                 move for relief from such order based upon changed circumstances or for
                 good cause shown, after notice and a hearing. Any Federal, State, or local
                 governmental unit that accepts notices of interests or liens in real property
                 shall accept any certified copy of an order described in this subsection for
                 indexing and recording.

11 U.S.C. §362(d)(1), (2) and (4). The facts set forth above satisfy the requirements of all three of

the subsections of section 362(d) of the Bankruptcy Code cited above and entitle Newell to relief

from the Stay.

       A. The Stay Should be Lifted for Cause Based on Lack of Adequate Protection

       61.       The Debtor has utterly failed to adequately protect Newell’s interest in the Property.

"[L]ack of adequate protection of an interest in property" is explicitly referenced in section

362(d)(l) of the Bankruptcy Code as providing "cause" for the Court to lift the automatic stay. 11

U.S.C. § 362(d)(l). Courts have construed section 362(d)(l) of the Bankruptcy Code to mean that

a debtor must give a secured creditor "reasonable assurance that the value of its secured interest in

an item of property is, and will continue to be, protected by the debtor." In re Hamilton, 100 B.R.

385, 388 (N.D. Ill. 1989) (citing In re Cooley, 37 B.R. 590, 592 (Bankr. E.D. Pa. 1984)). Further,

there is "lack of adequate protection" where "the value of [creditor's] collateral is declining as a

result of the stay." In re Elmira Litho, Inc., 174 B.R. 892, 902 (Bankr. S.D.N.Y. 1994). A secured

creditor "must, therefore, prove this decline in value – or the threat of a decline – in order to


                                                    24
establish a prima facie case" for relief from the stay. Id. A "threat" of decline in value includes the

failure to maintain Property Insurance Property Insurance Policy or the failure to keep the property

in a good state of repair. Id. at 902, n.9. Under section 362(g)(2) of the Bankruptcy Code, the

Debtor has the burden of proof on the adequate protection issue once Newell presents evidence of

a threat of decline in value of its collateral. 11 U.S.C. § 362(g)(2).

       62.     Newell has established a threat of a decline in value in several respects. First, the

Property Insurance Property Insurance Policy fails to satisfy almost every requirement of the

Mortgage for insurance coverage for the Property. See ¶34, supra (noting deficiencies including,

lack of full replacement coverage cost, lack of coverage for flood, earthquake, underground

hazards, collapse and explosion, insurer is not licensed in New York, Newell is not named as a

loss payee or additional insured and deductible exceeds agreed limit). Accordingly, there is a clear

threat to Newell’s interest in the Property due to the lack of adequate insurance.

       63.     Second, it is unclear that the Debtor is adequately repairing and renovating the

Property, with licensed professionals and required permits. See ¶40, supra. The Debtor has also

failed to obtain payment from insurance for damages that occurred more than a year ago. Id. It is

not clear that the Debtor has even submitted a claim. Id.

       64.     The Debtor has not filed its monthly operating reports accounting for the use of

Newell’s cash collateral. See ¶28, supra. Newell has not consented to the use of its cash collateral

and has apprized the Debtor of this lack of consent. See ¶29, supra. The Debtor has not sought or

obtained Bankruptcy Court approval for such use. Id. Section 363(c)(2) of the Bankruptcy Code

prohibits a debtor-in-possession from using cash collateral unless each entity with an interest in

such cash collateral consents or the court authorizes such use. Newell is not adequately protected

against any decrease in its cash collateral from the Petition Date.




                                                  25
        65.       In view of such threats to Newell’s interest, the Debtor must present evidence and

carry its burden of proof that Newell’s interest in the Property is adequately protected, which it

cannot do.

        66.       All these facts overwhelmingly demonstrate cause for relief from the automatic

stay.

        B. The Stay Should be Lifted for Cause Based on the Debtor’s Bad Faith

        67.       "It is well established that a debtor's lack of good faith in filing a petition for

bankruptcy constitutes sufficient ‘cause’ to lift the stay" under section 362(d)(l) of the Bankruptcy

Code. In re MacInnis, 235 B.R. 255, 259 (S.D.N.Y. 1998) (citing In re Sonnax Indus., 907 F.2d

1280, 1287 (2d Cir. 1990)). See also In re Project Orange Assocs., LLC, 432 B.R. 89, 112 (Bankr.

S.D.N.Y. 2010) ("Bad faith may be sufficient ‘cause’ to lift the stay."); In re Kornhauser, 184 B.R.

425, 428 (Bankr. S.D.N.Y. 1995) ("[l]t is well settled that a bad faith filing constitutes ‘cause’ for

relief from the automatic stay.").

        68.       Courts have considered the following factors in determining bad faith on a motion

for relief from the automatic stay under section 362(d)(l) of the Bankruptcy Code:

              •   the debtor has only one asset;

              •   the debtor has few unsecured creditors, whose claims are small in relation to those
                  of the secured creditors;

              •   the debtor's one asset is the subject of a foreclosure action as a result of arrearages
                  or default on the debt;

              •   the debtor's financial condition is, in essence a two-party dispute between the debtor
                  and secured creditors which can be resolved in the pending state foreclosure action;

              •   the timing of the debtor's filing evidences an intent to delay or frustrate the
                  legitimate efforts of the debtor's secured creditors to enforce their rights;

              •   the debtor has little or no cash flow;

              •   the debtor can't meet current expenses including the payment of personal property


                                                    26
                  and real estate taxes; and

              •   the debtor has no employees.

In re 68 West 127 St., LLC, 285 B.R. 838, 843 (Bankr. S.D.N.Y. 2002), citing In re C-TC 9th Ave.

P 'ship, 113 F.3d 1304 (2d Cir. 1997). "It is the totality of circumstances, rather than any single

factor, that will determine whether good faith exists." In re Kingston Square Assocs., 214 B.R.

713, 725 (Bankr. S.D.N.Y. 1997). See also C-TC 9th Ave. P'ship, 113 F.3d at 1312 ("[A]

determination of bad faith requires a full examination of all the circumstances of the case; it is a

highly factual determination but also one that may sweep broadly."). As noted by the Court in

MacInnis, "[n]umerous courts have found bad faith where a debtor possessing a single asset has

no realistic chance for rehabilitation of any ongoing business and files a bankruptcy petition in the

hopes of gaining relief from another action that essentially involves the resolution of a two-party

dispute." MacInnis, 235 B.R. at 260. See also In re Kaplan Breslaw Ash, LLC, 264 B.R. 309

(Bankr. S.D.N.Y. 2001) (granting motion for relief from stay and finding bad faith where the

bankruptcy petition was filed on the eve of mortgage foreclosure, the debtor had only one asset,

no employees, produced no income or discernable cash flow, and had very few unsecured creditors

who would benefit from a chapter 11 reorganization, and the case was essentially a two-party

dispute the filing of which was to stop the foreclosure action).

        69.       All the discernable factors are met here. The Debtor has only one valid scheduled

asset – the Property. See ¶39, supra. The Loan has been in maturity default for more than a decade

and the Property is in foreclosure and has been scheduled for four separate foreclosure sales. See

¶¶5-26, supra. The amount of the Judgment ($1,196,033.99) exceeds the amount owed to the rest

of the Debtor’s valid creditors cumulatively ($350,386) 5 by more than three times. Moreover,


5
 This calculation excludes 829 Holding Corp. and Keyess Corp., which do not hold valid claims. See ¶41, n. 2,
supra.


                                                       27
$300,000 of these claims are alleged loans from the Debtor’s parishioners that may be disguised

donations. See ¶50, supra. Accordingly, the Debtor’s financial issues are a two-party dispute

between the Debtor and Newell that would have been resolved by the State Court but for the

Debtor’s continued obstruction through its abuse of the State and Federal Court systems. See ¶¶5-

26, supra. As detailed above, the Debtor has sought stays through bankruptcy filings and State

Court motion practice on four separate occasions, each on the eve of a scheduled foreclosure sale.

Id. Due to the Debtor’s failure to file monthly operating reports, Newell, and this Court, are unable

to assess the Debtor’s cash flow, ability to pay current expenses or number of employees. The

Debtor should not benefit from its failure to provide information required of a debtor-in-possession

related to these factors.

        70.     The 68 West 12 7 St. Court cautioned that the bad faith factors "ultimately do no

more than assist the exercise of discretion in deciding when a debtor has improperly invoked the

Bankruptcy Code, or is improperly hiding behind the automatic stay to speculate with the creditor's

collateral because it is not able, or not trying, to confirm a chapter 11 plan." 68 West 127 St., 285

B.R. at 844. This is precisely the case here. The Debtor cannot afford the Property and has

consistently used the State and Federal Court systems to avoid its liabilities and deny this reality.

The Debtor has demonstrated that it has no ability to obtain refinancing and has no willingness or

ability to confirm a plan. The Debtor does not have a reasonable probability of reorganizing and

emerging from the bankruptcy. See 68 West 127 St., 285 B.R. at 844 (citing C-TC 9th Ave. P 'ship,

113 F.3d at 1301 and In re Cohoes Indus. Terminal, Inc., 931 F.2d 222 (2d Cir. 1991)). There is

ample evidence satisfying all the discernable cited factors and demonstrating the Debtor’s bad

faith, on which it bears the burden of proof, which also supports relief from the Stay.




                                                 28
      C. Newell Should Be Granted Relief from the Stay Because There Is No Equity in the
Property and It Is Not Necessary to an Effective Reorganization

       71.     Pursuant to section 362(d)(2) of the Bankruptcy Code, a creditor is entitled to relief

from the automatic stay if the debtor lacks equity in the property and the property is not necessary

to an effective reorganization. See 11 U.S.C. § 362(d)(2). Newell has the burden of proof on the

lack of equity and any party opposing this motion has the burden of proof that the Property is

necessary to an effective reorganization. 11 U.S.C. § 362(g).

       72.     While the Bankruptcy Code does not define "equity," courts look to the generally

understood meaning of the term as the value of a property over the amount of all secured liens.

See e.g., Nantucket Investors II v. California Fed. Bank (In re Indian Palms Assocs., Ltd), 61 F.3d

197, 207 (3d Cir. 1995) ("When Congress enacted the present-day Bankruptcy Code, however, the

generally understood meaning of equity interest was the value of a property above all secured

liens.") (referencing Black's Law Dictionary 634 (4th ed. 1968)); In re Thomas, 2017 WL 123746,

*2 (Bankr. S.D.N.Y. Jan. 5, 2017) ("Courts use simple arithmetic to calculate the equity in a

property, subtracting the total claims from the value of the property. If the value of claims against

a property exceeds the value of the property, the debtor has no equity in the property.") (internal

citations omitted). Newell easily satisfies its burden through the attached Appraisal. The Appraisal

shows that the value of the Property at either valuation metric is less than the amount of the

Judgment. See ¶39, supra. Moreover, the Debtor has scheduled the Property at a value substantially

less than the amount of the Judgment. Id. Accordingly, the Debtor has no equity in the Property.

       73.     With respect to the second prong, the Debtor bears the burden to demonstrate that

the Property is "necessary to an effective reorganization." 1 I U.S.C. §§362(d)(2)(B) and (g).

"What this requires is not merely a showing that if there is conceivably to be an effective

reorganization, this property will be needed for it; but that the property is essential for an effective



                                                  29
reorganization that is in prospect." United Sav. Ass 'n of Texas v. Timbers of Inwood Forest

Assocs., Ltd., 484 U.S. 365, 375-76 (1988) (emphasis in the original). Stated otherwise, "there

must be 'a reasonable possibility of a successful reorganization within a reasonable time'." Id. at

376. See also 68 West 127 St., 285 B.R. at 848 (under section 362(d)(2)(B), the debtor must show

"that its plan has a reasonable prospect of success within a reasonable time.") (citing Pegasus

Agency v. Grammatikakis (In re Pegasus Agency, Inc.), 101 F.3d 882, 886 (2d Cir. 1996) and

Timbers of Inwood Forest, 484 U.S. at 375-76). As such, "mere dreams" of reorganizing are

insufficient to meet the debtor's burden under section 362(d)(2)(B). In re New Era Co., 125 B.R.

725, 730 (S.D.N.Y. 1991) (finding that both elements of section 362(d)(2) have been satisfied

and affirming bankruptcy court's granting relief from the automatic stay). As set forth in detail

above, the Debtor has no ability to confirm a plan. See ¶¶51-56, supra. Moreover, the Debtor has

taken no steps toward formulating or funding a plan and no plan is possible within a reasonable

time. Id. The Debtor’s mere dream of finding a way to afford the Property and confirm a plan is

not sufficient to satisfy its burden of proof. Relief from the Stay should be granted.


      D. Newell Should Be Granted In Rem Relief under Section 362(d)(4) of the
Bankruptcy Code Because the Debtor’s Multiple Bankruptcy Filings – Including this Second
Chapter 11 Case – are a Scheme to Delay, Hinder and Defraud Newell

       74.     Newell is also entitled to relief under Bankruptcy Code section 362(d)(4)(B)

because the Debtor’s Second Chapter 11 Case, as well as its numerous other State and Federal

Court filings affecting the Property, are part of a scheme to delay, hinder or defraud Newell. In re

Richmond, 513 B.R. 34, 38 (Bankr. E.D.N.Y. 2014); In re Montalvo, 416 B.R. 381, 386 (Bankr.

E.D.N.Y. 2009). The Debtor’s intent can be inferred from the circumstances of the case alone,

and an evidentiary hearing is not required. Richmond, 513 B.R. at 38; Procel v. U.S. Trustee (In

re Procel), 467 B.R. 297, 308 (S.D.N.Y. 2012). Multiple bankruptcy filings alone – and here we



                                                30
have three – indicate such intent. Id. Other important factors taken into account when determining

whether in rem relief is appropriate under Bankruptcy Code section 362(d)(4) include “[t]he extent

of the efforts by a debtor to prosecute his bankruptcy case and the ‘[t]he timing and sequencing of

the filings’” Richmond, 513 B.R. at 38 (quoting Montalvo, 416 B.R. at 387); see also In re GEL,

LLC, 495 B.R. 240, 249 (Bankr. E.D.N.Y. 2012). Furthermore, successive bankruptcies filed in

close proximity to each other solely for the purpose of frustrating the foreclosure sale of property,

have been found to have been filed with the intent to hinder, defraud, or delay creditors. See, e.g.,

GEL, LLC, 495 B.R. at 249.

       75.     The Debtor has filed two separate bankruptcy cases and Rev. Thompson has filed

a personal bankruptcy case, each staying a scheduled foreclosure sale of the Property on the eve

of such sale. See ¶¶5-26, supra. In addition, the Debtor filed numerous — and usually repetitive

and always unsuccessful — pleadings in State Court seeking to stay the foreclosure sale and vacate

the Judgment. Id. The Debtor has continued to baselessly attack the Judgement and assert claims

against Newell even though these claims have been denied multiple times. The Debtor has raised

these same claims three times in the State Court – in the Judgment, the April 2019 Decision and

the May 2019 Decision – and has raised these same claims before this Court in its First Chapter

11 Case and each time its claims have been denied. See ¶¶16 and 38, supra. Moreover, in both its

First Chapter 11 Case and Second Chapter 11 Case the Debtor has wholly failed to satisfy its

obligations as a debtor-in-possession and progress its case toward a successful reorganization. See

¶¶7-10, 28-33 and 35-37, supra. The forgoing amply indicate that the Debtor seeks only to

continue its decade-long effort to hinder and delay Newell’s efforts to foreclose on the Property

and collect on the Judgement. Newell is entitled to in rem relief under section 362(d)(4) of the

Bankruptcy Code to put an end to the Debtor’s scheme.




                                                 31
                                          CONCLUSION

         76.   The Property should be removed from the Debtor’s control – either through the

appointment of a chapter 11 trustee or granting Newell relief from the Stay with in rem relief.

There is overwhelming evidence supporting both the appointment of a trustee under section

1104(a)(1) and (2) of the Bankruptcy Code and relief from the Stay under 362(d)(1), (2) and (4)

of the Bankruptcy Code. Newell respectfully requests that the Court appoint a trustee to avoid

further scheming by the Debtor. A trustee can liquidate any other assets and pursue any avoidance

actions. In the alternative, Newell requests that the Court grant it relief from the automatic stay

pursuant to section 362(d) of the Bankruptcy Code, including in rem relief pursuant to section

362(d)(4) of the Bankruptcy Code.

                         WAIVER OF FED. R. BANKR. P. 4001(a)(3)

         77.   If the Court grants relief from the automatic stay pursuant to section 362(d) of the

Bankruptcy Code, Newell respectfully request that the Court grant a waiver from Bankruptcy Rule

4001(a)(3). Bankruptcy Rule 4001(a)(3) provides that "[a]n order granting a motion for relief from

an automatic stay made in accordance with Rule 4001(a)(l) is stayed until the expiration of 14 days

after the entry of the order, unless the court orders otherwise." Fed. R. Bankr. P. 4001(a)(3). If the

order is effective immediately, such relief will merely permit Newell to schedule the fifth, and

hopefully final, sale of the Property and immediate relief in restarting that proceeding will not

prejudice the Debtor’s estate.

                                     NO PRIOR REQUEST

         78.   No prior request for the relief requested herein has been made to this or any other

Court.




                                                 32
       WHEREFORE, for all the foregoing reasons, Newell respectfully requests that the Court

grant the relief requested herein and grant such other and further relief as is just and appropriate.



Date: December 9, 2019                         CULLEN AND DYKMAN LLP

                                               /s/ Michelle McMahon
                                               Michelle McMahon
                                               44 Wall St.
                                               New York, NY 10282
                                               212-510-2296
                                               mmcmahon@cullenllp.com

                                               Thomas R. Slome
                                               100 Quentin Roosevelt Boulevard
                                               Garden City, New York 11530-4850
                                               516-296-9165
                                               tslome@cullenllp.com




                                                 33
                               CERTIFICATE OF SERVICE

        I, Michelle McMahon, hereby certify that on December 9, 2019, a true a correct copy of
the foregoing Motion Of Newell Funding, LLC To Appoint A Chapter 11 Trustee Or In The
Alternative For Relief From The Automatic Stay, Notice thereof and the supporting Declaration
of Bruce Minkoff and Declaration of Michelle McMahon were served upon all parties listed
below via First Class Mail and CM/ECF:


US Trustee’s Office
Attn: Serene Nakano, Esq.
US Federal Office Building
201 Varick St., Room 1006
New York, New York 10014

Cardenas Islam & Associates PLLC
Barak P. Cardenas, Esq.
175-61 Hillside Avenue, Suite 302
Jamaica, New York 11432


                                            /s/ Michelle McMahon




                                              34
